Appellant pleaded guilty while represented by counsel and
assisted by a court interpreter. During the court's canvass, appellant
confirmed that the interpreter had done a site translation of the guilty
plea agreement for him and that he thoroughly understood all of the
contents of the written agreement, which included separate sections
addressing the stipulated sentences and the possible immigration
consequences of his plea. We discern no abuse of discretion by the district
court in denying appellant's presentence motion to withdraw his guilty
plea.   See Rubio v. State, 124 Nev. 1032, 1040, 194 P.3d 1224, 1229-30
(2008); Crawford v. State, 117 at 721-22, 30 P.3d at 1125-26. Accordingly,
we
            ORDER the judgment of conviction AFFIRMED.




                                                   i     v
                                             CAI       lo      ,   J.
                                   Douglas


                                                                   J.
                                   Saitta


cc: Hon. Valorie J. Vega, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2